ON MOTION FOR REHEARING.
DAVIDSON, Judge.
’ The State, through the Criminal District Attorney of Ellis County, has filed a motion for rehearing, in which it is insisted that the question of race discrimination was not properly raised in the trial court in that no motion to quash the indictment was presented, verified by the oath of the appellant, as required of special pleas, under the provisions of Art. 509, C. C. P.-
*294The record before us. reflects that appellant’s original motion, as well as all subsequent motions, presenting the question of race discrimination, was sworn to by him before the District Clerk of Dallas County, Texas.
• The State’s contention does not find support in the record. The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.